 



EXHIBIT 10.1

      Preferred Pricing Plan for D&B Risk Management Solutions
(11-07)   (D&B LOGO) [w57729w5772901.gif]

This Preferred Pricing Plan for D&B Risk Management Solutions (“PPP”) is subject
to the Terms and Conditions set forth below in addition to the Master Agreement
between Customer and D&B and constitutes an “Order” under the Master Agreement.
Such Master Agreement means the Master Agreement between the parties dated
June 17, 2002. Notwithstanding anything to the contrary contained in the Master
Agreement, this Order constitutes Customer’s binding commitment for the term of
this Order. Customer may make Services under this PPP available to entities
located in the United States that are subsidiaries, divisions or affiliates,
wholly-owned or controlled by Customer (“US Affiliates”) and identified on a
“Schedule of Affiliates” attached to this Order and signed by the parties and
that are not currently eligible to receive any Included Services under an
existing agreement with D&B to support their respective US businesses.

             
Customer Name: Advanta Bank Corp.

         
Governing MA DUNS #:
 
          122683253
Effective Date: March 19, 2008

  Schedule of Affiliates:
  Customer:    


  Yes - See Attached   o New þ Existing
  Subscriber #:
 
          004012511

Initial Term: 1 Year
      o MDP Conversion    

PPP Terms and Conditions
Customer shall have access to all products and services listed on attached
Appendix A (“Included Services”) subject to the following:

1.   The term of this Order shall commence on the Effective Date and continue
for the Initial Term. Each 12 month period beginning on the Effective Date is
referred to herein as a (“Contract Year”).   2.   In consideration of Customer’s
payment of the fee for each Contract Year as set forth below (“PPP Fee”),
Customer shall be entitled to receive an unlimited amount of Included Services,
subject to usage limits on selected products and services included within the
Included Services (which limits are referred to as “Product Usage Limits”),
determined by reference to the applicable pricing set forth below (subject to
Customer’s band discount set forth below);   3.   Any use of Included Services
in excess of the applicable Product Usage Limits during a particular Contract
Year shall be billed to Customer at the below referenced pricing, including
applicable band discount;   4.   The use of Included Services under this Order
applies to Customer as it exists on the Effective Date, and may be used by
Customer only to support its U.S. business. Any change to Customer via merger or
acquisition (including the acquisition of a portfolio), shall require a written
addendum between D&B and Customer to reflect such change, which addendum shall
include the applicable revised PPP Fee(s).

         
PPP Fee
  Band Discount: Band 6   Product Usage Limits (per Contract Year)
Contract Year 1: $1,117,083
       
Contract Year 2:                     
  Applicable Pricing: D&B’s published pricing   þ International Reports
Contract Year 3:                     
  for 2008   15 % of PPP Fee
Annual Service Fee: $717
       

Page 1 of 4



--------------------------------------------------------------------------------



 



ADDITIONAL PRICING TERMS:

1.   Notwithstanding the PPP Fee for any Contract Year(s) indicated above, the
PPP Fee for any Contract Year following Contract Year 1 shall include 50% of the
amount, if any, by which Customer’s usage in the previous Contract Year exceeded
three (3) times times the PPP Fee for such Contract Year. For purposes of
clarification Customer shall not be charged any retroactive fees (i.e.
“true-ups”) for previous Contract Years.   2.   Customer’s actual usage for a
particular Contract Year and the PPP Fee for the subsequent Contract Year shall
be determined by D&B by reference to the above referenced pricing, including
applicable band discount and communicated to Customer within thirty (30) days
after the end of the applicable Contract Year.   3.   PPP Fees include the
Annual Service Fee, and are non-refundable, and unused amounts may not be
carried over to subsequent Contract Years.   4.   In the event Customer does not
renew this Order prior to or on the expiration date, Customer may continue to
receive Services, provided that Customer will pay D&B’s then current published
pricing (subject to Customer’s discount associated with the prior Contract Year
PPP Fee set forth herein) for such Included Services for the sixty day period
following the expiration date.

Payment Terms: þ Annual Eff. Date           o Annual Eff. Date 30/60           *
o Other Blank
Payment Method: o Invoice (Payment due upon receipt of Invoice) P.O.#:
                               o Credit Card
Payment Terms Fee:
Contract Year Payment Terms Fee*: Complete if “Other “ Selected Above
Contract Year 1:                     
Contract Year 2:                     
Contract Year 3:                     
1. Payment Terms Fees are separate from the PPP fee and not considered an
Included Service. *The Payment Terms Fee for each subsequent year shall increase
at the same percentage rate as the PPP fee for the Renewal Term of the Order,
indicated above, for the immediately preceding Contract Year.
2. Monthly & Quarterly payment terms for subsequent Contract Years will only be
approved provided all payments due in the preceding year were received in a
timely manner per the terms set forth herein. In the event payments from the
preceding year were not received in a timely manner, payment terms will revert
to Annual Effective Date or Annual Effective Date 30/60 and no payment terms fee
will apply.

     
AGREED TO BY:
   
 
   
DUN & BRADSTREET, INC.
  CUSTOMER
 
   
Approved:
  Company Name: Advanta Bank Corp
 
   
Authorized Signature: /s/ Joseph Di Bartolomeo
  Authorized Signature: /s/ Kevin Walsh
 
   
Name (Please Print): Joseph Di Bartolomeo
  Name (Please Print): Kevin Walsh
 
   
Title: Senior Vice President Strategic Customer Solutions
  Title: Senior Vice President
 
   
Date: March 12, 2008
  Date: March 13, 2008

CUSTOMER BILL TO ADDRESS:

Page 2 of 4



--------------------------------------------------------------------------------



 



                     
Company Name: Advanta Bank Corp
                   
 
                   
Address: Welsh and McKean Roads
                   
 
                   
City: Spring House
      State: PA           Zip: 19477
 
                   
Attention: Kevin Walsh
                   
 
                   
Telephone #: 215-444-5673
          Fax #:                           
 
                    D&B D-U-N-S #: 122683253   E-Mail: kwalsh@advanta.com      
Purchase Order#:                    
 
                   
SUBSCRIBER #: 004012511
                   
 
                   
CUSTOMER SHIPPING INFORMATION:
                   
 
                   
Company Name: Advanta Bank Corp
                   
 
                   
Address*: Welsh and McKean Roads
                   
 
                   
City: Spring House
      State: PA           Zip: 19477
 
                   
Attention: Kevin Walsh
                   
 
                   
RM Name: Jay McGrath
      RM #: 115920   Center   #: 3126    
 
                    RM Telephone #: 610-984-3862       Ext:                     
  E-Mail: mcgrathj@dnb.com    
 
                   
RM Fax: 866-368-9190
      ORC:                                

 

*   Attach usage address, if different (Attach Schedule of Affiliates for
participating points.)

Page 3 of 4



--------------------------------------------------------------------------------



 



Appendix A
Included Services
RMS TRANSACTIONAL PRODUCTS

     
Bankers Advisory Service
  Industry Norm Report
Business Background Report
  Insurance Reports
Business Information Report
  International Reports (except Country Risk), subject to usage limit
Comprehensive Report
  Standard Investigations (other than priority)
Credit Advisory System
  Payment Analysis Report
Credit Check Report
  Predictive Scoring Reports
D&B ID and Rating Lookup
  Public Records
Data Integration Packets
  RAM Data Packets
DUNS Financial Profile
  Report Refresh Service*
DunsLink Standard Packets
  SBRI Reports (for SBRI participants only)
Global DecisionMaker Reports
  Text Sections
Government Activity Report
  Financial Stress Scoring Report
 
   
 
  Risk Scoring Report

 

*   Customer is required to license Report Refresh Service under a new Order if
this PPP is not renewed.

Note:  Small Business Risk Account Score (SBRAS), Small Business Risk Portfolio
Score (SBRPS), and Patriot Act products are not included in your PPP Fee.

Page 4 of 4